Citation Nr: 0428223	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  97-30 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a soft 
tissue sarcoma of the left hip due to the resection of a 
pelvic mass secondary to the service-connected gunshot wound 
of the left thigh.

2.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound of the left thigh, currently rated 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
July 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the issues on appeal.

In January 2001 the veteran appeared at the RO and proffered 
testimony in support of his claim before the undersigned 
Veterans Law Judge (formerly referred to as a Member of the 
Board).  A transcript of the veteran's hearing testimony has 
been associated with his claims file.

This case was previously before the Board and in November 
2000 and April 2001, it was remanded to the RO for further 
development.  On the latter occasion, the Board 
mischaracterized the the issue as an increased rating for a 
gunshot wound to the left hip.  That issue is properly 
characterized as it appears on the title page of this 
decision.  

The Board finds that the December 2002 VA examination raises 
the issue of entitlement to service connection for arthritis 
of the left hip.  This issue is referred to the RO for 
appropriate action.  

The Board finds that the issue of an increased evaluation for 
the veteran's service connected left thigh disorder is now 
ready for appellate review.  However, the issue of secondary 
service connection for the residuals of a soft tissue sarcoma 
of the left hip is unfortunately not ready for appellate 
review and is addressed in the REMAND portion of the decision 
below.  It is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDING OF FACT

The gunshot wound to the left thigh is productive of no more 
than moderate injury to Muscle Groups XIII and XIV that 
results in no more than aggregate impairment of moderately 
severe disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a gunshot wound of the left thigh have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4,, 
Diagnostic Codes 5313 and 5314 (effective prior to July 3, 
1997 and as amended on July 3, 1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This law eliminates the concept of a well-grounded 
claim and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The final 
rules implementing the VCAA are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The law and regulations require VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, an August 1997 statement 
of the case and supplemental statements of the case dated in 
April 2000, April 2003, and June 2003.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  Further, in a February 2004 
letter, the RO specifically informed the veteran of the 
information and evidence needed from him to substantiate his 
claim, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA treatment records and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  The Board notes that 
the February 2004 VCAA letter was mailed to the veteran 
subsequent to the appealed rating decision in violation of 
the VCAA and the veteran was not specifically informed to 
furnish copies of any evidence in his possession as required 
by 38 C.F.R. § 3.159.  The Board, however, finds that in the 
instant case the veteran has not been prejudiced by this 
defect.  In this regard, the Board notes the veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's service medical records show that the veteran 
sustained a gunshot wound of the left upper thigh with no 
nerve or arterial involvement as a result of enemy small arms 
fire in June 1966 in the Republic of Vietnam.  He was taken 
to surgery approximately 12 hours after his injury and 
debridement was carried out.  The following day he was 
transferred back to the United States and was admitted to a 
service department hospital in Georgia.  On the day following 
his admission he was taken to the operating room and the 
wounds of the left anterior and lateral thigh were scrubbed 
thoroughly and closed secondarily.  The wounds healed without 
difficulty and the veteran was discharged and returned to 
duty with no limitations of activities prior to his service 
separation date.

A private physician examined the veteran in January 1970.  
This physician noted the veteran's history of a gunshot wound 
of the left leg in Vietnam.  Wound scar of the left thigh was 
noted on physical examination.  Stiffness and pain in the 
left thigh related to gunshot wound was diagnosed.

On his initial post service VA examination in February 1970, 
the veteran complained of bilateral leg discomfort with 
activity.  On physical examination there was an old well-
healed scar on the anterior upper thigh extending downward 
for 21/2 inches and measuring 7/8 inches wide.  There was 
also an old well-healed 21/2 inch linear longitudinal scar at 
the left lateral upper thigh.  Gunshot wound left thigh with 
residuals of scars was the pertinent diagnosis.

Service connection for residuals of a gunshot wound of the 
left thigh was established by an RO rating action dated in 
August 1970.  This disorder was rated 10 percent disabling, 
effective from January 1970.

When examined by VA in May 1980, the veteran related that the 
left anterior thigh injury was symptomatic to him in weather 
changes, aching occasionally.  He further related that the 
left leg has a tendency to give way underneath him but that 
he has not fallen.  On examination of the left anterior 
thigh, there was a 3-inch diagonal superficial scar.  No 
retained fragments were palpitated beneath the cutis and no 
muscle injury was apparent.

In July 1987 the veteran, the veteran was hospitalized at a 
VA facility with a history of severe left hip pain and a mass 
in the left iliac fossa.  A biopsy showed a hematoma.  It was 
remarked that his pain was probably secondary to hemorrhage 
into the tumor.  While hospitalized he underwent a resection 
of a left pelvis mass, tentatively diagnosed as a mixed 
tissue sarcoma.  A significant portion of the ilioposas and 
femoral nerve had to be removed secondary to this tumor.  
Postoperatively, the veteran was noted to have weakness of 
the left hip and knee and pain in the femoral distribution.

On examination by VA in February 1989, the veteran was noted 
to have continuing pain in the area of the left thigh gunshot 
wound.  It was also noted that he had weakness in that area 
due to muscle loss.  The examiner reported that no surgery 
was done in connection with his gunshot wound but that in 
1987 he underwent surgery for a sarcoma, which was found in 
his left iliac fossa.  On physical examination a gunshot 
wound scar was identified on the anterior aspect or surface 
of the left thigh, which was reported to represent the 
entrance wound.  This scar measured approximately 3 inches in 
length and varied from 0.4 to 0.6 cm in width.  There was an 
exit scar located on the upper left thigh on the 
posterolateral surface, and, it measured approximately 21/2 
inches to 3 inches in length, and was 0.4 to 0.6 cm in width.  
Both scars were well healed and nontender.  On examination of 
the tibial bone, there was no swelling or localized heat, but 
there was some tenderness on flexion.  There was no 
circulatory disturbance, ulceration, or sinus formation, and 
no obvious deformity.  The was a muscle substance loss in the 
middle to upper third of the left thigh, and the 
circumference of the left thigh measured 3 inches less than 
that of the right thigh at corresponding levels.  Examination 
of the veteran's pelvis, left iliac area and lower abdomen 
revealed surgical scarring.  The examiner stated that in his 
opinion there is a relationship between the left thigh 
gunshot wound residuals and complications of left thigh 
muscle loss and some weakness locally in the area of the 
gunshot wound only and not all of the left thigh and leg.

On VA examination in May 1990 the veteran reported that his 
left thigh gunshot wound residuals bothered him occasionally 
but in general has not caused all that much trouble.  He 
reported that in 1987 he developed a sarcoma just about 2 
inches above the gunshot wound and spreading upward somewhat 
towards the groin.  He reported that he underwent surgery for 
the sarcoma and since then has had a lot of trouble to 
include an inability to walk or use his left leg.  He said he 
can move his foot and that he has to use a leg brace.  On 
examination of the left thigh, there was slight numbness in 
the immediate area of the gunshot wound scar on the upper 
left thigh.  There was atrophy of the left thigh as compared 
to the right as well as weakness.  Sensory loss was noted in 
the left lower extremity and the veteran was able to move 
only his foot.  There was a muscle substance loss in the 
middle third to the lower border of the upper third of the 
left thigh with circumference being approximately 21/2 inch 
smaller as compared to the corresponding level of the right 
thigh.  There was tenderness to pressure of this area of 
muscle loss but no muscle spasm.  The examiner noted that the 
muscle loss involved is in muscle group XIII and XIV.  The 
examiner further stated that the residuals of the gunshot 
wound of the left thigh is some muscle loss as described, 
some slight numbness in the scar and slight tenderness on 
pressure only on the area of muscle loss of the left thigh.

Based on this examination, the disability evaluation for the 
veteran's service-connected left thigh gunshot wound 
residuals was increased from 10 percent to 30 percent 
disabling by an RO rating action dated in August 1990, 
effective from July 1988, under Diagnostic Code 5313-5314 of 
VA's Schedule for Rating Disabilities (Rating Schedule). 

VA outpatient treatment records received in connection with 
the veteran's current claim include an August 1996 progress 
note recording that the veteran was status post surgery in 
August 1987 for a radical resection of a left pelvic sarcoma 
with resection of the left femoral nerve with resulting left 
knee weakness and quadriceps inactivity since 1987.

When examined by VA in November 1997, it was noted that the 
veteran underwent a resection of a left pelvic 
retroperitoneal soft tissue sarcoma in August 1987.  It was 
further noted that the sarcoma was located in the left iliac 
fossa and that the veteran's iliopsoas muscle and part of the 
femoral nerve had to be resected in order to remove the 
tumor.  The veteran reportedly received intensive physical 
therapy because of weakness of his left hip and knee 
secondary to his surgery.  It was noted that prior EMG 
studies had shown that the veteran's left femoral nerve was 
without functional unit.  On physical examination, it was 
observed that the veteran leans to the right when walking and 
that he was wearing a long brace that goes from the left hip 
to the left knee and to the left foot.  The veteran's right 
thigh measured 61.0 cm and the right calf measured 39.0 cm.  
The left thigh measured 48.8 cm and the left calf measured 
37.3 cm.  The muscular strength of the left hamstrings and 
quadriceps was 0.5 with atrophic muscles.  The veteran showed 
mild instability while walking.  The deep tendon reflexes 
were 0 in the left patellar tendon of the ankle.  
Neurological examination showed no sensation or vibration in 
the left inner thigh, medial lower leg.  There was complete 
limitation of motion of the left thigh and leg.  Gunshot 
wound to the left leg and left thigh pain, which radiates 
either from the knee up or the lower back down were 
diagnosed.  The examiner stated that the veteran's pain was 
probably secondary to multiple low back strains and resection 
of iliopsoas muscle and left femoral nerve.  He added that 
the left thigh pain might also be secondary to the left knee 
condition and probably related to the gunshot wound to the 
left thigh.

In an addendum to this examination, the VA examiner in 
November 1997 stated that the veteran's sarcoma is not 
service related and occurred many years after service 
discharge.  He also stated that the left thigh pain was 
caused by a gunshot injury that antedated the sarcoma and 
that they are not casually related.

When examined by VA in January 1998, the veteran gave a 
history of a gunshot wound to the left thigh in 1966 while in 
service.  He added that in 1987 he developed chondrosarcoma 
of the left iliac crest for which he had surgery.  He said 
that since that time he has no feeling in his leg and cannot 
move the left lower extremity at all.  It was noted that he 
was wearing a brace and walks with a brace.  The veteran 
complained of pain in the area of his gunshot wound and said 
that he had an infection of the gunshot wound subsequent to 
his surgery in service.  On physical examination the veteran 
was described as a healthy looking adult male who walks with 
a slight limp and drags his left lower extremity with a long 
leg brace, with the knee held straight.  He had a slightly 
circumflexion gait to clear the floor on the left side.  The 
examiner noted that the left lower extremity is completely 
paralyzed, as far as motor and sensory examination.  He added 
that all the way up to the iliac crest region, there is no 
sensation and no movement is possible at the hip, knee, 
ankles, or toes.  The veteran was able to feel only on the 
outside of the thigh, in the lateral aspect of the leg, until 
just about the ankle only.  There was only a pressure feeling 
that is very vague on the rest of the lower extremity on the 
left side.  Range of motion of the hip was only possible 
passively.  He could not do any active range of motion.  In 
passive motion, he was able to flex it to 110 degrees with 
internal rotation to 15 degrees, external rotation to 30 
degrees, abduction to 30 degrees, and adduction to 15 
degrees.  Reflexes were absent on the left side.  Gunshot 
wound left hip and chondrosarcoma of the left iliac crest 
with radical excision of the tumor, status post operative, 
left hip were the pertinent diagnoses.  With respect to the 
veteran's chondrosarcoma the examiner stated that he did not 
think that it was related to the gunshot wound injury.  He 
noted that the veteran said it was infected, but that the 
veteran did not give a history of chronic infection.

An x-ray of the left femur and pelvis in February 1998 was 
interpreted to reveal no obvious focal or bony destruction.  
No fractures were identified.  Two surgical clips were 
projected superomedial to the left hip joint.

At his videoconference hearing before the undersigned 
Veteran's Law Judge in January 2001, the veteran related the 
surgery he had for his sarcoma and that postoperatively he 
was informed by his physicians that he was permanently 
disabled on the left side from the hip downward due to the 
severing of nerve and muscle that the tumor was wrapped 
around.  He said that he must now use a brace to walk.  The 
veteran described his current left lower extremity impairment 
and said that without a left leg brace he would have no motor 
function in the left leg at all.  The veteran testified that 
the primary problem with respect to his service-connected 
left thigh disability is constant pain.

VA outpatient treatment records compiled between October 1996 
and November 2003 have been received and associated with the 
veteran's claims file.  They show evaluation and treatment 
for various complaints and/or disabilities, to include 
complaints pertaining to the left leg.

On his most recent VA examination in December 2002, the 
veteran reported sustaining a gunshot wound during combat 
operations in Vietnam.  The veteran stated that it involved 
his left hip and leg and gave a history of constant pain from 
his left hip down to his left leg.   He said that he is 
functionally impaired and finds it difficult to work, stand, 
or run.  The veteran also related a history for removal of a 
portion of the iliopsaos and femoral nerve as a result of 
surgery for removal of a tumor from the sacrum.  The veteran 
said that because of his condition he is not able to walk 
very well, shop, climb stairs, stand, push a lawnmower, or 
take out trash.  The examiner noted on physical examination 
that the veteran walked into the examination room with a 
limp.  His posture and gait were described as abnormal.  Leg 
length from the anterosuperior iliac spine to the medial 
malleolus was symmetrical at 94 cm.  The appearance of the 
veteran's hip joints was within normal limits.  The examiner 
noted that the veteran has evidence of left femoral nerve 
damage as shown by loss of muscle mass on the left leg.  He 
also has loss of dorsiflexion and plantar flexion of the left 
foot.  He noted that these were all features of damage to the 
femoral nerve and also to the obturator nerve.  He also noted 
that there was evidence of removal of the iliopsoas muscle as 
evident by the presence of the scars on the veteran's 
buttocks.  He indicated that the muscle groups involved were, 
VII, VIII, and XIV.  He indicated that involvement of the 
muscles groups was the result of the 1987 surgery rather than 
the 1966 gunshot wound.

The examiner stated that the veteran has some problems with 
the sacroiliac joint, with his pelvis, with his left hip, and 
with his left femur but that the degenerative changes on the 
left hip joint is the only condition that could be ascribed 
to the service-connected left thigh gunshot wound injury.  He 
added that the muscle and nerve involvement on the left 
pelvic region and left lower extremity are secondary to the 
veteran's sarcoma that was removed in 1987 and that this 
sarcoma has no relationship to the gunshot wound injury to 
the left thigh.  He added that the veteran's gunshot wound 
injury to the left thigh had healed completely before he was 
discharged from the military and it was clearly stated at 
that time that there was no nerve damage.  He further added 
that there was no muscle damage in the medical records after 
he sustained the gunshot wound on the left thigh.  An x-ray 
of the left hip was interpreted to reveal mild inferomedial 
joint space narrowing supporting a pattern of degenerative-
type cartilage loss.  The osseous structures and joint spaces 
were otherwise unremarkable.

Analysis

The RO has assigned a 30 percent rating for the residuals of 
the gunshot wound to the left thigh in accordance with the 
criteria set forth the VA's Schedule for Rating Disabilities, 
38 C.F.R. § part 4, Diagnostic Code 5313-5314.

Diagnostic Code 5314 provides evaluations for disability of 
Muscle Group XIV, the anterior thigh group: (1) sartorius; 
(2) rectus femoris; (3) vastus externus; (4) vastus 
intermedius; (5) vastus internus; (6) tensor vaginae femoris. 
38 C.F.R. Part 4, Diagnostic Code 5314. The function of these 
muscles are as follows: extension of knee (2, 3, 4, 5); 
simultaneous flexion of hip and flexion of knee (1); tension 
of fascia lata and iliotibial (Maissiat's) band, acting with 
XVII (1) in postural support of body (6); acting with 
hamstrings in synchronizing hip and knee (1, 2).  This code 
provides a 10 percent evaluation for moderate muscle injury, 
a 30 percent evaluation for moderately severe muscle injury, 
and a 40 percent evaluation for severe muscle injury. See 38 
C.F.R. 4.73, Diagnostic Code 5314 (2000); 38 C.F.R. 4.73, 
Diagnostic Code 5314 (1996).

Diagnostic Code 5313 provides for the evaluation of 
impairment of the pelvic girdle and thigh, Muscle Group XIII, 
posterior thigh group that includes the hamstring complex of 
2 joint muscles -- (1) biceps femoris; (2) semimembranosus; 
and (3) semitendinosus. 38 C.F.R. Part 4. The function of 
this Group is (1) extension of the hip and flexion of the 
knee; (2) outward and inward rotation of the flexed knee; and 
(3) acting with rectus femoris and sartorius synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt-over-pulley action at the knee joint. If the 
injury is severe, a 40 percent disability rating will be 
assigned.  A 30 percent rating will be awarded if moderately 
severe, 10 percent if moderate, and 0 percent if slight. 38 
C.F.R. § 4.73 (1996); 38 C.F.R. § 4.73 (2000).

The standard ranges of motion of the hip are zero degrees 
extension, 125 degrees flexion, and 45 degrees abduction. 38 
C.F.R. § 4.71, Plate II.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion. 38 C.F.R. § 4.71, Plate 
II.

During the pendency of the veteran's appeal, VA's Schedule 
for Rating Disabilities was amended. By regulatory amendment, 
effective June 3, 1997, changes were made to the schedular 
criteria for evaluating muscle injuries, as set forth in 38 
C.F.R. §§ 4.55, 4.56, 4.72, 4.73 (1996). See 62 Fed. Reg. 
30235-30240 (1997). The regulatory changes for muscle 
injuries include the deletion of 38 C.F.R. §§ 4.47 through 
4.54 and 4.72. The definitions of what constitutes a 
moderate, moderately severe or severe wound were modified in 
part to exclude the adjectives describing the amount of loss 
of deep fascia and muscle substance.

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent or direction from the VA Secretary to 
the contrary.  The veteran is entitled to the application of 
the version of the regulation that is more favorable to him 
from the effective date of the new criteria, but only the 
former criteria are to be applied for the period prior to the 
effective date of the new criteria. VAOPGCPREC 3-2000 (Apr. 
10, 2000) (65 Fed. Reg. 33,422 (2000)).

The provisions of 38 C.F.R. § 4.56, prior to the 1997 
revisions were as follows:

(a) Slight (insignificant) disability of muscles.

Type of injury.  Simple wound of muscle without debridement, 
infection or effects of laceration. History and complaint. 
Service department record of wound of slight severity or 
relatively brief treatment and return to duty. Healing with 
good functional results. No consistent complaint of cardinal 
symptoms of muscle injury or painful residuals.

Objective findings. Minimum scar; slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus.  No 
significant impairment of function and no retained metallic 
fragments.

(b) Moderate disability of muscles.

Type of injury.  Through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive effect of high 
velocity missile and of residuals of debridement or of 
prolonged infection.

History and complaint.  Service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound. Record in the file of consistent 
complaint on record from first examination forward, of one or 
more of the cardinal symptoms of muscle wounds particularly 
fatigue and fatigue- pain after moderate use, affecting the 
particular functions controlled by injured muscles.

Objective findings.  Entrance and (if present) exit scars 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests. (In such tests the rule that 
with strong efforts, antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of muscles.

Type of injury. Through and through or deep penetrating wound 
by high velocity missile of small size or large missile of 
low velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrization.

History and complaint.  Service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade.  
Record in the file of consistent complaint of cardinal 
symptoms of muscle wounds. Evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present.

Objective findings. Entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side. Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.

(d) Severe disability of muscles.

Type of injury.  Through and through or deep penetrating 
wound due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.

History and complaint. As under moderately severe (paragraph 
(c) of this section), in aggravated form.

Objective findings. Extensive ragged, depressed, and adherent 
scars of skin so situated as to indicate wide damage to 
muscle groups in track of missile. X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in wound area. 
Muscles do not swell and harden normally in contraction.  
Tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function.  In electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present. 
Visible or measured atrophy may or may not be present.  
Adaptive contraction of opposing group of muscles, if 
present, indicates severity.  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type. Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability. 38 C.F.R. § 4.56 (prior to July 3, 1997).

The rating of muscle injuries were also governed by the 
principles set forth at 38 C.F.R. § 4.72 which provided in 
pertinent part:

In rating disability from injuries of the musculoskeletal 
system, attention is to be given first to the deeper 
structures injured, bones, joints, and nerves.  A compound 
comminuted fracture, for example, with muscle damage from the 
missile, establishes severe muscle injury, and there may be 
additional disability from malunion of bone, ankylosis, etc. 


The location of foreign bodies may establish the extent of 
penetration and consequent damage. It may not be too readily 
assumed that only one muscle, or group of muscles is damaged. 
A through and through injury, with muscle damage, is always 
at least a moderate injury, for each group of muscles 
damaged. This section is to be taken as establishing 
entitlement to rating of severe grade when there is history 
of compound comminuted fracture and definite muscle or tendon 
damage from the missile. 38 C.F.R. § 4.72 (1996). The 
provisions of 38 C.F.R. § 4.72 were deleted in the 1997 
revisions.

The provisions of 38 C.F.R. § 4.55 govern the combination of 
ratings of muscle injuries in the same anatomical segment, or 
of muscle injuries affecting the movements of a single joint, 
either alone or in combination or limitation of the arc of 
motion, and were as follows:

(a) Muscle injuries in the same anatomical region, i.e., (1) 
shoulder girdle and arm, (2) forearm and hand, (3) pelvic 
girdle and thigh, (4) leg and foot, will not be combined, but 
instead, the rating for the major group will be elevated from 
moderate to moderately severe, or from moderately severe to 
severe, according to the severity of the aggregate impairment 
of function of the extremity. (b) Two or more severe muscle 
injuries affecting the motion (particularly strength of 
motion) about a single joint may be combined but not in 
combination receive more than the rating for ankylosis of 
that joint at an "intermediate" angle, . . . . "(g) Muscle 
injury ratings will not be combined with peripheral nerve 
paralysis ratings for the same part, unless affecting 
entirely different functions." 38 C.F.R. § 4.55 (g) (prior to 
July 3, 1997).

As revised, 38 C.F.R. § 4.56 now provides as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal;

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged;

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement;

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles. (i) Type of injury. Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles. (i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles. (i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

(4) Severe disability of muscles. (i) Type of injury. Through 
and through or deep penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. (ii) History 
and complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for Treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

In pertinent part, 38 C.F.R. § 4.55, as amended is as 
follows:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions: 
(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned. (2) In the case of an 
ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of 38 C.F.R. § 4.25.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40 
(2002).

The provisions of 38 C.F.R. §§ 4.45 and 4.59 (2002) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse. Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable. 38 C.F.R. § 
4.59.

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002).  Under the "old" regulations, a 10 percent 
rating may be assigned for scars which are superficial, 
tender and painful on objective demonstration or are poorly 
nourished with repeated ulceration. 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2002).

Also under the old regulations, a disability evaluation in 
excess of 0 percent may be assigned under Diagnostic Code 
7805, which evaluates scars based upon limitation of function 
of the part affected. 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002).

Under the revised regulations, scars other than of the head, 
face, or neck, which is the case here, are rated under 
Diagnostic Codes 7801 to 7805 as follows:

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

To summarize, the service treatment records and post service 
VA examinations show that the veteran sustained a through and 
through gunshot wound without nerve or arterial involvement 
with the entrance site at the anterior aspect of the left 
thigh and the exit site at the posterior lateral surface of 
the left thigh.  It has been reported that Muscle Groups XIII 
and XIV were involved.  The record reflects that the 
residuals of the gunshot wound are symptomatic and are 
primarily manifested by pain.  Pain probably related to the 
gunshot wound of the left thigh was reported on VA 
examination in November 1997.  At his hearing in January 2001 
the veteran testified that pain was the primary symptom 
attributable to the left thigh gunshot wound injury.

It is noted that a through-and-through wound is considered to 
be, at least, moderately disabling.  Therefore, 10 percent 
ratings are warranted for injury to Muscle Group XIII and 
XIV. However, 38 C.F.R. § 4.55 (g) (prior to July 3, 1997) 
provides muscle injuries in the same anatomical region will 
not be combined, but instead, the rating for the major group 
will be elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  The 30 
percent rating contemplates moderately severe impairment 
under Diagnostic Code 5314.

The current evidence does not support a rating in excess of 
30 percent.  In this regard the x-rays showed no significant 
abnormality.  Additionally the veteran's VA examiner in 
December 2002 indicated that the motor and sensory deficit in 
the left lower extremity responsible for the veteran's 
functional limitations in that extremity are unrelated to the 
service-connected gunshot wound residuals.  The examiner 
further described the degree and type of injury as mild 
without evidence of muscle involvement.  

Additionally as indicated in the February 1989 VA examination 
the entrance wound scar measured approximately 3 inches in 
length and varied from 0.4 to 0.6 cm in width.  The exit scar 
located on the upper left thigh on the posterolateral 
surface, measured approximately 21/2 inches to 3 inches in 
length, and was 0.4 to 0.6.  The evidence shows that the 
scars are superficial and asymptomatic and do not satisfy the 
criteria for a compensable rating.

Accordingly an increased rating in excess of 30 percent is 
not warranted. In reaching this decision, it is the judgment 
of the Board that the preponderance of the evidence is 
against the claim and, thus, there is no doubt to be resolved 
in favor of the veteran.

ORDER

An increased evaluation in excess of 30 percent for the 
residuals of a gunshot wound of the left thigh is denied


REMAND

The veteran is seeking secondary service connection for 
residuals of a soft tissue sarcoma of the left hip due to the 
resection of a pelvic mass.  In April 2001, the Board 
requested that the veteran to undergo a VA examination, in 
part, to determine the etiology of the sarcoma of the left 
iliac crest, which was excised in 1987.  The examiner was 
requested in connection with the examination to render an 
opinion as to whether it is likely as not that the sarcoma of 
the left iliac crest was either caused or aggravated by the 
service-connected gunshot wound of the left thigh.  In 
December 2002 the veteran underwent a comprehensive 
examination.  However, the examiner did not specifically 
address the question of whether the service-connected 
disability aggravated the sarcoma of the left iliac crest.  
Therefore remand is required.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO is requested to forward the 
claims folder to the VA examiner who 
conducted the December 2002 VA 
examination for an addendum (if 
unavailable to another VA orthopedist).  
Request the examiner to again review the 
claims folder and to render an opinion as 
to whether it is as likely as not that 
the service-connected gunshot wound of 
the left thigh aggravates postoperative 
residuals of the sarcoma of the left 
iliac crest.  If aggravated, it is 
requested that the examiner to the extent 
possible provide an opinion as to the 
degree of aggravation, which is currently 
present over and above the degree of 
disability, which existed prior to the 
aggravation.  If a current examination is 
required by the examiner it should be 
conducted.  A complete rational for any 
opinion expressed should be included in 
the examination report.

2. Thereafter, the RO should readjudicate 
this claim, to include consideration of 
holding in Allen v. Brown, 7 Vet. App. 
439 (1994).  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC) and an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



